Citation Nr: 1704068	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  12-12 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for migraine headaches.

2.  Entitlement to increases in the staged ratings for disability characterized and rated 10 percent as left foot bunion with pes planus prior to August 14, 2015, and characterized as bilateral flat foot, rated 30 percent from that date.

3.  Entitlement to a rating in excess of 10 percent for status post right bunionectomy.

4.  Entitlement to a rating in excess of 10 percent for asthma.

5.  Entitlement to a rating in excess of 10 percent for lumbosacral strain.

6.  Entitlement to a rating in excess of 10 percent for right quadriceps strain.

7.  Entitlement to a rating in excess of 10 percent for hemorrhoids.

8.  Entitlement to a compensable rating for right ear hearing loss.
9.  Entitlement to a compensable rating for acne.

10.  Entitlement to a compensable rating for seasonal allergies.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1998 to July 2003.  These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2010 and September 2015 rating decisions by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In March 2015, these matters were remanded for AOJ development.  In March 2016, the Board denied an increased rating for migraine headaches and remanded the remaining matters for additional development of the record and/or to ensure due process.  The Veteran appealed the matter of the rating for migraine headaches to the U.S. Court of Appeals for Veterans Claims (Court) which, in October 2016, granted a Joint Motion for Partial Remand (Joint Motion).  

[The March 2016 Board decision also assigned a 70 percent rating for posttraumatic stress disorder (PTSD), resolving that matter.]  

Regarding the Veteran's foot disabilities, in October 2003, the RO granted service connection for left bunion with pes planus, rated 10 percent, and for status post right bunionectomy and pes planus, rated 10 percent.  In September 2015, the RO recharacterized the service-connected disability, assigning a 30 percent rating for bilateral flatfoot (previously as left foot bunion with pes planus), effective August 14, 2015.  The Board construes the rating codesheet to mean that service connection is in effect for two entities:  (a) bilateral pes planus with left bunion and (b) status post right bunionectomy.  

The Veteran was represented before the Court by a private attorney.  Before the Board he is represented by Disabled American Veterans.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The matters of the ratings for lumbosacral strain, hemorrhoids and migraine headaches and seeking a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  Prior to August 14, 2015, the Veteran's service-connected left foot disability was manifested by pain on use and moderate pronation, and was no more than moderate, with no evidence of swelling on use or callosities.

2.  From August 14, 2015, the Veteran's bilateral flat foot is not shown to be more than severe; marked pronation or extreme tenderness is not shown.  

3.  The Veteran's post bunionectomy right foot disability is not shown to be more than severe.

4.  The Veteran's asthma does not require daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication, and pulmonary function testing does not show forced expiratory volume in one second (FEV-1)/forced vital capacity (FVC) or FEV-1 to be less than 71 percent of predicted.

5.  The Veteran's right quadriceps strain is not shown to produce impairment greater than moderate injury to Muscle Group XIV.

6.  The Veteran has Level I hearing in his right ear; he does not have a hearing loss disability of the nonservice-connected left ear.

7.  The Veteran's acne is superficial (and not deep); it is not shown to be manifested by scars of the head, face, and neck.

8.  The Veteran's seasonal allergies are not shown to result in greater than 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side.


CONCLUSIONS OF LAW

1.  Ratings in excess of 10 percent for left foot bunion with pes planus prior to August 14, 2015 and/or in excess of 30 percent for bilateral flat foot from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Codes 5276, 5280 (2016).

2.  A rating in excess of 10 percent for status post right bunionectomy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Code 5280 (2016)

3.  A rating in excess of 10 for asthma is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97a, Code 6602 (2016).

4.  A rating in excess of 10 percent for right quadriceps strain in is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.73 Code 5314 (2016).

5.  A compensable rating for right ear hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.383, 4.85 Code 6100 (2016).

6.  A compensable rating for acne is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Code 7828 (2016).

7.  A compensable rating for seasonal allergies is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.31, 4.97, Code 6522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by letters dated in November 2009 and April 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Veteran's VA and private medical records have been secured.  He was afforded adequate VA examinations to assess the severity of the service-connected disabilities addressed on the merits herein.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

 
Factual Background, Legal Criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On December 2009 VA audiology examination, audiometry found that right ear puretone thresholds were 25, 20, 25 and 25 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, puretone thresholds were 20, 25, 25 and 25.  The average puretone threshold was 24 in each ear.  Speech audiometry revealed speech recognition ability of 96 percent in each ear.  It was noted the Veteran's hearing was normal in each ear, and that hearing loss had no significant effects on his employment.  

On December 2009 VA examination of the feet, the Veteran complained of pain in each great toe.  He was able to stand for only 15 to 30 minutes.  Examination of the left foot found painful motion and tenderness, but no swelling, instability, weakness or abnormal weight bearing.  There was approximately 10 degrees of hallux valgus, passively, correctable to neutral.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  Achilles alignment was normal with weight bearing and non-weight bearing.  There was a forefoot malalignment that was correctable by manipulation, which was painful.  No midfoot malalignment was noted.  There was moderate pronation.  There was no arch on non-weight bearing, but an arch was noted on weight bearing.  There was pain on manipulation.  There was left heel valgus to 5 degrees, correctable by manipulation.  The weight bearing line was over the great toe.  There was no muscle atrophy of the left foot.  Examination of the right foot found painful motion and tenderness, but no swelling, instability, weakness or abnormal weight bearing.  The first metatarsophalangeal joint was neutral.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  Achilles alignment was normal with weight bearing and non-weight bearing.  There was a forefoot malalignment that was correctable by manipulation, which was not painful.  No midfoot malalignment was noted.  There was moderate pronation.  There was no arch on non-weight bearing, but an arch was noted on weight bearing.  There was no pain on manipulation.  There was right heel valgus to 5 degrees, correctable by manipulation.  The weight bearing line was over the great toe.  There was no muscle atrophy of the right foot.  The diagnoses were status post right bunionectomy; status post removal of right ingrown toenail with moderate residuals; moderate bilateral pes planus; moderate bilateral plantar fasciitis; and moderate left bunion.  It was noted the Veteran had been unemployed for less than one year, and had missed time from work due to his back problems.  

On December 2009 VA muscles examination, the Veteran stated he had experienced numbness over the anterior portion of his right quadriceps, but it had resolved.  Examination found no muscle injury or intermuscular scarring.  Muscle function was normal, with sufficient strength and endurance to perform activities of daily living.  There were no scars, residuals of nerve, tendon or bone damage, muscle herniation and no loss of deep fascia or muscle substance.  There was no limitation of motion of any joint due to muscle disease or injury.  The diagnosis was normal right quadriceps.  It was noted that the Veteran was unemployed due to back problems.  

On December 2009 VA examination of the nose and sinuses, the Veteran stated he was on medication for allergies and that the condition was stable.  His symptoms included nasal congestion, excess mucous, an itchy nose, watery eyes and sneezing.  He stated he had constant difficulty breathing.  Examination found no evidence of nasal obstruction or sinus disease.  There was no septal deviation or permanent hypertrophy of the turbinates from bacterial rhinitis.  There was no tissue loss, scarring or deformity of the nose.  The diagnosis was seasonal allergies.  The examiner stated there was no functional impairment that impacted on physical or sedentary employment.  

On December 2009 VA respiratory examination, the Veteran stated he had perennial allergies that triggered his asthma symptoms.  He used an inhaler about every two months.  He did not use oral or parenteral steroids.  The diagnosis was asthma.  The examiner stated the Veteran's asthma was stable, and that the Veteran was not on daily, weekly or monthly medication or intravenous steroids.  He stated the Veteran was fully employable without any restrictions from asthma.  

On December 2009 VA skin examination, the Veteran stated he had papules and infections associated with his acne.  Examination found it was not active.  The examiner noted the condition was in remission if the Veteran used medication regularly.  The diagnosis was acne rosacea, not currently active.  

In April 2010, the Veteran was seen by a private chiropractor for bilateral foot pain.  Examination found the skin was dry.  Examination of the feet found moderate over supination and significant loss of the normal arch.  The chiropractor concluded the Veteran had foot dysfunction and pain.  He opined that the Veteran was totally and permanently disabled.  

On July 2015 VA audiology examination, audiometry found that right ear puretone thresholds were 15, 15, 15 and 10 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, puretone thresholds were 15, 10, 10 and 15 and 25.  The average puretone threshold was 14 in the right ear and 13 in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear, and 98 percent in the left ear.  The diagnoses were that the Veteran had a sensorineural hearing loss in the right ear and normal hearing in the left ear.  He described the impact of his hearing loss on the ordinary conditions of daily life, to include work by stating that he always had to ask people to repeat themselves.  

On August 2015 VA skin examination, the Veteran stated that he continued to have acne breakouts involving his back, shoulders and face.  He said his symptoms were aggravated by heat and stress.  There was no scarring or disfigurement on his face, and he did not have systemic manifestations.  It was noted he treated his condition constantly or near constantly with topical medication.  Examination found that the Veteran did not have a visible skin condition.  It was noted he had superficial acne.  The examiner stated that the skin condition did not impact the Veteran's ability to work.

On August 2015 VA respiratory examination, the Veteran stated that he had an occasional cough and wheezing which responded to Albuterol.  He used an inhaler as needed, usually "twice weekly at night".  He denied hospitalization for the condition.  He also stated that his symptoms were triggered by allergies.  He did not use oral bronchodilators, antibiotics or oxygen to treat his condition.  He denied having any attacks of asthma in the preceding 12 months, nor had he required visits to a physician for care of exacerbations.  Pulmonary function testing shows that FVC was 106 percent of predicted; FEV-1 was 94 percent of predicted; FEV-1/FVC was 71 percent of predicted; and DLCO was 91 percent of predicted.  These results were all pre-bronchodilator as the examiner stated that post-bronchodilator testing was not indicated for the Veteran's condition.  The diagnosis was asthma.  The examiner also noted that the Veteran's respiratory condition did not impact his ability to work, and that the pulmonary function tests were normal.

On August 2015 VA nose and throat examination, the Veteran stated that he continued to experience symptoms of nasal congestion, sneezing and wheezing when exposed to items to which he is allergic.  He was on medication with adequate control of symptoms.  He did not have a greater than 50 percent obstruction of the nasal passages or complete obstruction of either side due to rhinitis.  He did not have permanent hypertrophy of the nasal turbinates or nasal polyps.  There was no evidence of a granulomatous condition.  The diagnosis was allergic rhinitis.  The examiner stated that the condition did not impact the Veteran's ability to work.

On August 2015 VA muscles examination, the Veteran stated that he continued to experience a "pins and needles" feeling involving his upper inner right thigh.  He said that over time the area involved "seems to be decreasing in size."  He denied pain, muscle twitching or extremity weakness, but stated he had occasional numbness.  It was noted that right Muscle Group XV was involved.  Examination found no known fascial defects or evidence of fascial defects associated with the muscle injury.  It did not affect muscle substance or function.  Muscle strength testing was 5/5 in the right lower extremity.  There was no muscle atrophy.  The diagnosis was right quadriceps strain.  The examiner stated that the condition did not impact the Veteran's ability to work, such as resulting in inability to keep up with work requirements.

On August 2015 VA foot examination, the Veteran stated that he continued to experience bilateral foot pain.  He said that shoe inserts were not helpful.  He denied swelling or redness of the feet.  He denied nail pain, swelling or redness.  He stated that it was hard to walk or stand when he had flare-ups.  Examination found that the Veteran had pain on use of each foot, which was accentuated by use.  He had pain on manipulation of each foot, which was accentuated by manipulation.  There was no swelling on use, and he did not have characteristic callosities.  He used arch supports on each foot, but remained symptomatic.  He did not have extreme tenderness of the plantar surface of either foot.  He had decreased longitudinal arch height of both feet on weight-bearing.  There was no objective evidence of marked deformity or pronation of either foot.  The weight-bearing line did not fall over or medial to the great toe of either foot.  He did not have "inward" bowing of the Achilles tendon or marked inward displacement and severe spasm of the Achilles tendon on manipulation of either foot.  He had mild or moderate symptoms of hallux valgus bilaterally.  He had undergone resection of the right metatarsal head.  It was noted that bilateral foot pain contributed to the Veteran's functional loss.  He did not have pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot is used repeatedly over a period of time.  The diagnoses were bilateral flat feet and bilateral hallux valgus.  The examiner stated that the Veteran's bilateral foot disabilities impacted his ability to work and that a work position should allow regular, hourly breaks from prolonged walking, sitting or standing.

VA outpatient treatment records dated from 2010 to 2016 have been associated with the record.  In June 2010, the Veteran requested a renewal of medication for allergies.  Examination of the lungs found that he had non-labored breathing.  No auditory wheezes were heard.  The diagnosis was seasonal allergies.  In February 2012 it was noted that he had mild hallux valgus with a bunion deformity on the left side.  There was no pain to palpation and no pain or limitation of motion of the right first metatarsophalangeal joint.  In March 2012, he was seen in the podiatry clinic and stated that he was starting to develop pain in the left great toe joint.  Examination found pain behind the fifth metatarsal head.  The assessment was left hallux valgus deformity.  In May 2016, the Veteran stated he had had pain in the side of the left great toe for many years and that it was getting worse.  Examination of the left big toe found tenderness over the medial aspect.  There was no redness.  The assessment was left big toe bunion.  
Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Reasonable doubt regarding the degree of disability is to be resolved in favor of the claimant, 38 C.F.R. § 4.3.  Functional impairment is to be assessed on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis is undertaken considering the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

	Bilateral foot disabilities 

A 50 percent rating is assigned for bilateral acquired flatfoot which is pronounced; inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  When severe; with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities a 30 percent rating is warranted.  When moderate; with weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, a 10 percent evaluation is to be assigned.  38 C.F.R. § 4.71a, Code 5276.

A 10 percent rating is assigned for unilateral hallux valgus, when operated with resection of the metatarsal head or if severe, if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Code 5280.

Service connection was initially established for left bunion with pes planus, rated 10 percent.  In September 2015, the RO assigned a 30 percent rating for flat foot (previously rated as left bunion with pes planus), effective August 14, 2015.  The 10 percent rating for left bunion with pes planus was in effect from July 15, 2003 to August 14, 2015.  

The Board will initially consider whether a rating in excess of 10 percent is warranted for left foot bunion with pes planus prior to August 14, 2015.  A December 2009 VA examination found that the Veteran had pain on manipulation of the left foot.  There was moderate pronation.  Weight bearing was over the great toe.  There was no indication of marked deformity, swelling or callosities.  The findings regarding the left great toe are not equivalent to amputation, so a separate 10 percent rating under Code 5280 is not warranted.

The next matter for consideration is whether a rating in excess of 30 percent is warranted for bilateral flat foot from August 14, 2015.  The 30 percent rating was assigned under Code 5276, and is apparently based on a determination that the Veteran has severe bilateral pes planus.  As is noted above, to warrant a 50 percent rating, the record must show marked pronation, extreme tenderness, marked inward displacement and severe spasm.  The August 2015 VA examination specifically found that such symptoms were not present.  Accordingly, the Board finds that the preponderance of the evidence is against the claim.

Regarding the rating for status post right foot bunionectomy, the 10 percent rating in effect is the maximum evaluation under Code 5280.  Notably, the August 2015 VA examination found that the hallux valgus symptoms were no more than mild or moderate.  The Board has considered other pertinent provisions, to include Code 5284, but more than moderate foot injury is not shown.  There is no basis in the record for a rating in excess of 10 percent for status post right foot bunionectomy.  

The symptoms and related functional impairment the Veteran describes in his own reports do not satisfy the schedular criteria for a rating for the Veteran's left foot disability in excess of those currently assigned.  Accordingly, the Board finds that the preponderance of the evidence is against these claims.

	Asthma 

A 100 percent evaluation is assigned for bronchial asthma when FEV-1 is less than 40 percent predicted, or; FEV-1/FVC is less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  A 60 percent evaluation is assigned when FEV-1 is 40-55 percent predicted, or; FEV-1/FVC of 40-55 percent, or; at least monthly visits to a physician are required for care of exacerbations, or; with intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  When FEV-1 is 56-70 percent predicted, or; FEV-1/FVC of 57 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication, a 30 percent rating is to be assigned.  When FEV-1 is 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy, a 10 percent evaluation is to be assigned.  38 C.F.R. § 4.97, Code 6602.

Although a pulmonary function test was not conducted on the December 2009 VA respiratory examination, it was noted that the Veteran used an inhaler about every other month.  He was not on oral or parenteral steroids.  The findings on August 2015 VA respiratory examination pulmonary function testing warrant the 10 percent rating that is in effect for asthma; FEV-1/FVC was 71 percent predicted.  The examiner interpreted the results as normal.  Notably, the Veteran was not using daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication for his condition.  These findings are consistent with the 10 percent rating that has been assigned and do not provide a basis for increasing the rating.

The symptoms and related functional impairment the Veteran describes in his own reports do not satisfy the schedular criteria for a rating for asthma in excess of 10 percent.  Accordingly, the Board finds that the preponderance of the evidence is against the claim.

	Right quadriceps strain 

Muscle Group XIV (anterior thigh group: (1) Sartorius; (2) rectus femoris; (3) vastus externus; (4) vastus intermedius; (5) vastus internus; (6) tensor vaginae femoris) injuries (affecting functions of: extension of knee (2,3, 4, 5); simultaneous flexion of hip and flexion of knee (1) ; tension of fascia lata and iliotibial (Maissiat's) band, acting with XVII (1) in postural support of body (6); acting with hamstrings in synchronizing hip and knee (1,2) are rated under Code 5314, and assigned ratings of 40 percent when severe injury; 30 percent when moderately severe, and 10 percent when moderate  38 C.F.R. § 4.73, Code 5314.

The Veteran was examined by VA to assess the severity of his muscle injury in December 2009 and again in August 2015.  There was no indication on either examination of muscle herniation, atrophy, loss of muscle substance or indication of any functional impairment associated with the muscle injury.  The Board notes that while the Veteran has been rated under Code 5314 for injuries to Muscle Group XIV, in August 2015, the VA examiner opined stated that Muscle Group XV (rated under Code 5315) was involved.  Regardless, to warrant a higher rating under either Code 5314 or 5315, the record must show moderately severe muscle injury.  Muscle injury of such severity is simply not shown.  Accordingly, the Board finds that the preponderance of the evidence is against the claim.

      Right ear hearing loss 

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations for Levels of hearing acuity assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with the claimant's average hearing threshold.  The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.

Compensation is payable for combinations of hearing loss in one ear service-connected and nonservice-connected hearing loss in the other ear as if both disabilities were service connected, provided the service connected hearing loss is compensable to a degree of 10 percent or more (i.e., Level X or XI) and the nonservice-connected hearing loss is not the result of the Veteran's own willful misconduct and meets the criteria 38 C.F.R. § 3.385.  38 C.F.R. § 3.383(a)(3).

A qualifying hearing loss disability for VA compensation purposes is defined in 38 C.F.R. § 3.385.  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At the outset, the Board observes that the Veteran does not have a hearing loss disability (as defined in 38 C.F.R. § 3.385) in his nonservice-connected left ear.  Thus, the provisions of 38 C.F.R. § 3.383(a)(3) do not apply, and the nonservice connected hearing loss must be assigned Level I hearing acuity in determining the appropriate rating for the right ear hearing loss.  

Applying 38 C.F.R. § 4.85 Table VI to the findings on the December 2009 and August 2015 VA audiometry establishes that the Veteran had Level I hearing acuity in the right ear.  Under Table VII, when hearing loss in one ear is Level I and in the other ear Level I, a 0 percent rating is to be assigned.  The Board finds the VA examinations are adequate for rating purposes; they were conducted in accordance with regulatory criteria, and the examiner in August 2015 specifically commented on the functional impairment that results from the hearing loss shown (difficulty in conversations requiring him to ask others to repeat themselves).  

The Board notes the Veteran's allegations regarding the increasing severity of his hearing loss.  While he is competent to observe he has difficulty following conversations, he is not competent to establish the level of his hearing loss, i.e., that it has risen to a compensable level, by his own observations/opinion.  By regulation, that requires diagnostic studies (audiometry), which have not shown a reduction in right ear hearing acuity to a compensable degree.

	Acne 

Code 7828 provides for a 0 percent rating when there is superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent rating is warranted when there is deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  A 30 percent rating is warranted when there is deep acne (deep inflamed nodules and pus- filled cysts) affecting 40 percent or more of the face and neck.  It may also be rated as disfigurement of the head, face, or neck (Code 7800) or scars (Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  Id.  38 C.F.R. § 4.118.

Although the Veteran stated his acne is active, the December 2009 VA examination of the skin specifically noted that it was not.  The examiner noted that the condition remains in remission provided that the Veteran used medication on a regular basis.  Similarly, on a more recent (August 2015) VA examination, a visible skin condition was not noted.  The examiner commented that the Veteran's acne was superficial.  At no time under consideration is the Veteran's acne objectively shown to have manifestations consistent with other than superficial (i.e., deep) acne.  Accordingly, under the criteria outlined above, it does not warrant a compensable rating.

The Veteran's skin disability also does not warrant a compensable rating under any possible alternative diagnostic codes.  On August 2015 VA examination, the examiner specifically noted that the acne does not cause scarring or disfigurement of the face, and there are no benign or malignant skin neoplasms.  Accordingly, Codes 7800, 7801, 7802, 7803, 7804, and 7805 are not for application.

	Seasonal allergies

The Veteran's seasonal allergies are rated as allergic rhinitis.  A 30 percent rating is warranted for allergic or vasomotor rhinitis with polyps.  Without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, a 10 percent evaluation is warranted.  38 C.F.R. § 4.97, Code 6522.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Neither the December 2009 nor the August 2015 VA examinations found complete obstruction of the Veteran's nasal passages on one side or a greater than 50 percent obstruction on both sides.  Accordingly, the criteria for a compensable rating for allergic rhinitis are not met.  The symptoms and related functional impairment the Veteran describes in his own reports do not satisfy the schedular criteria for a rating for a compensable rating for seasonal allergies.  Accordingly, the Board finds that the preponderance of the evidence is against this claim.

The Board has considered whether referral of these matters for consideration of an extraschedular rating is warranted, but finds that all identified symptoms and impairment associated with the Veteran's service-connected disabilities addressed above are encompassed by the criteria for the schedular ratings assigned.  The Veteran has not alleged any manifestations or functional impairment that is not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  The matter of entitlement to a TDIU rating is addressed in the remand below.

ORDER
 
Ratings in excess of 10 percent for left foot bunion with pes planus prior to August 14, 2015; in excess of 30 percent for bilateral flat foot from August 14, 2015; and in excess of 10 percent for status post right bunionectomy are denied.

Ratings in excess of 10 percent for asthma and right quadriceps strain are denied.

Compensable ratings for right ear hearing loss, acne and seasonal allergies are denied. 


REMAND

Regarding the rating for migraine headaches, on December 2009 VA neurological examination, the Veteran stated he had weekly headaches and that most are prostrating.  The examiner commented that while the Veteran's headaches would not prevent employability, they might cause him to have an increased amount of absences.  The Joint Motion directed VA to address this matter.  It was also noted that he would need a job that was understanding of how stress and, specifically, work stress, might trigger headaches and cause the Veteran to have increased absences or change of work assignments.  The most recent VA examination to assess the severity of the headaches was in August 2015.  At that time, the Veteran reported one to three headaches per week, and that prostrating headaches occurred monthly.  In light of the discrepancy in the examination reports concerning the nature and extent of his headaches, further development is necessary.  

Regarding lumbosacral strain, VA outpatient treatment records show that in May 2016, the Veteran stated that he was scheduled for back surgery in two weeks.  It is not clear whether the surgery was performed; if so, the records of the surgery and any subsequent treatment he has received for his back disability have not been associated with the record.  The fact that he was to have back surgery suggests that the condition has increased in severity.  In light of this indication of worsening, a contemporaneous examination to assess the disability is necessary.

Regarding hemorrhoids, on December 2009 VA anus and rectum examination, no hemorrhoids were found, and hemoglobin and hematocrit were normal.  Thereafter worsening has been alleged, and an examination was scheduled in August 2015.  The Veteran declined a physical examination, indicating that he hemorrhoids were bothering him; accordingly, the examination did not produce findings adequate for rating purposes.  [The Board observes that findings during a period of exacerbation may very well be what is needed to substantiate this claim, as clinical records do not otherwise reflect worsening.]  As the examination was not adequate, another examination to assess the disability is necessary. 

The matter of entitlement to a TDIU rating is inextricably intertwined with the other issues being remanded, and consideration of that matter is deferred, pending the development requested below.

The case is REMANDED for the following:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify all providers of evaluations and/or treatment he has received for migraine headaches, hemorrhoids, and low back disability since 2015, to include the complete clinical records pertaining to any back surgery (and follow-up care), and to submit authorizations for VA to secure records of any such private provider.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified (i.e., any pertinent records not already in the record).  

2.  The AOJ should also ask the Veteran to provide a listing of any (and all) employment he has engaged in since 2009, and to provide authorizations for VA to secure for the record any employment records documented days of work he missed due to his headaches.  The AOJ should secure for the record all pertinent records from the employers identified.

3.  The AOJ should arrange for the Veteran to be examined by a neurologist to assess the current nature and severity of his migraine headaches.  The Veteran's VA record must reviewed by the examiner in conjunction with the examination, and any tests or studies indicated should be completed.  All pertinent findings should be described in detail.

4.  The AOJ should also arrange for the Veteran to be examined by an orthopedist to assess the current severity of his low back disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should specifically note whether or not the Veteran underwent back surgery in 2016, and ascertain the extent of any convalescence required, if so.  All indicated studies must be completed, to include range of motion studies of the low back (with notation of any additional functional limitations due to factors such as weakness, pain, incoordination, fatigue, use, etc.).  All pertinent findings should be described in detail.  The examiner should specifically indicate whether there are any neurological manifestations of the disability, described the nature and severity of any found.  The examiner should comment on any restrictions on occupational and daily activity functions due to the low back disability.

The examiner should include rationale with all opinions.

5.  The AOJ should also arrange for a proctology examination of the Veteran to assess the severity of his hemorrhoids.  The Veteran's VA record must reviewed by the examiner in conjunction with the examination, and any tests or studies indicated should be completed.  All pertinent findings should be described in detail.  If the Veteran reports that the disability is subject to periods of exacerbation and remission, the examiner should opine whether the Veteran's reports of symptoms during exacerbations are consistent with examination findings and treatment history.    

6.  The AOJ should then review the record and readjudicate the claims.  The TDIU claim should be reconsidered in light of the determinations on the other issues remanded, and following any further development indicated.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


